      Case 2:20-cr-00055-MLCF-KWR Document 147 Filed 05/25/21 Page 1 of 3



                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                   CRIMINAL ACTION


v.                                                         NO. 20-55


JASON WILLIAMS AND NICOLE BURDETT                          SECTION “F”



                                     ORDER


       Before the Court is the government’s motion for leave to seal

the service returns of certain trial subpoenas.             The government

elected to subpoena witnesses well in advance of the November 1,

2021 jury trial in consideration of the fact that many people are

now     traveling   and   scheduling       medical   procedures   previously

postponed due to pandemic restrictions.          Ordinarily, these service

returns would be filed into the record when served; and ordinarily

they would be served no sooner than 30 days, give or take, prior

to trial.     The government asks that the proofs of service be sealed

and not provided to defense counsel until October 20, 2021, which

is the date agreed to by the parties to exchange witness lists.

The government also suggests that the proof of service returns

should be sealed so that the witnesses’ personal information is

kept out of the public record until that time.



                                       1
   Case 2:20-cr-00055-MLCF-KWR Document 147 Filed 05/25/21 Page 2 of 3



     Ms.    Burdett   has   responded    to    the   government’s    motion,

indicating that she does not oppose sealing the trial subpoena

returns so that they are kept out of the public record.                   Ms.

Burdett does submit, however, that she and Mr. Williams should

receive the proofs of service, as service is made, “to be able to

monitor    and   litigate   any   ongoing     oppressive   tactics   by   the

government” due to “the government’s past conduct in this case[.]”


     It is customary in this District for subpoena returns to be

filed into the record when they are served, which ordinarily occurs

close in time to trial.       Here, the government offers a neutral,

ostensibly reasonable reason for early service of trial subpoenas.

Ms. Burdett offers no present reason to cast suspicion on this

asserted motive for early service.            The Court is confident that

any oppressive tactics employed by the government will be brought

to the Court’s attention at the appropriate time.           Mindful of Ms.

Burdett’s concerns, the Court is inclined to strike a balance

between preserving its customary practice that subpoena returns be

filed into the record approximately 30 days in advance of trial

and the parties’ agreement concerning witness disclosure.


     Accordingly, IT IS ORDERED: that the government’s motion for

leave to file trial subpoenas proof of service under seal is hereby

GRANTED.    IT IS FURTHER ORDERED: that, not later than October 1,




                                     2
   Case 2:20-cr-00055-MLCF-KWR Document 147 Filed 05/25/21 Page 3 of 3



2021, the government shall move to unseal the proofs of service of

its trial subpoenas.


                       New Orleans, Louisiana, May 25, 2021


                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   3
